From the time of its original enactment (see L. 1913, ch. 816) the New York Workmen's Compensation Law has expressly excluded from its coverage: "farm laborers" (present § 2, subd. 4). None of the hundreds of amendments passed by the Legislature to extend the coverage and increase the benefits of the act, have in any way affected that exclusion. It is, therefore, beyond the power of the board or the court to grant or affirm an award to one injured when working as a farm laborer.
This injured claimant lived across the street from the farm where he was hurt. He had previously worked as a farm hand on this same farm. The day before this accident he was, as he and the farmer both testified, hired to do farm work on this farm. When injured, his work was driving a tractor which was operating, on the farm, a machine which removed beet tops from beets which had been pulled, and stacked on the ground; his arm was severed when caught and dragged into the topping machine. *Page 480 
That such work was farm labor seems to me to be obvious, and it was farm labor whether claimant was working for the farmer Totten or for Haxton Canning Company, Inc., for whose ultimate use in its cannery the beets were grown.
Since the only question here is as to whether claimant was, when injured, working as a "farm laborer", it is immaterial whether the arrangement between the owner of the farm and the farmer was a lease, a joint venture, or one for work and labor, and likewise immaterial whether, as between the owner and the farmer, Taylor v. Bradley (39 N.Y. 129) applies.
The order should be affirmed, with costs.